Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bingham McCutchen LLP 2treet, N.W. Washington, D.C. 20006 March 2, 2009 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Legg Mason Partners Institutional Trust (filing relates to SMASh Series M Fund, SMASh Series C Fund, and SMASh Series EC Fund (the Funds)) (File Nos. 33-49552 and 811-6740) Ladies and Gentlemen: On behalf of Legg Mason Partners Institutional Trust, a Maryland business trust (the Trust), we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the Securities Act), that the forms of Prospectus and the Statement of Additional Information relating to the Funds that would have been filed by the Trust pursuant to Rule 497(c) under the Securities Act upon the effectiveness of Post-Effective Amendment No. 50 to the Trusts registration statement on Form N-1A (the Amendment) would not have differed from those contained in the Amendment. The Amendment, which was filed via the EDGAR system on February 27, 2009, is the most recent amendment to the Trust's registration statement. Please call me at (202) 373-6185 with any comments or questions relating to the filing. Sincerely, /s/ Nancy Persechino Nancy Persechino
